ACCEPTED
                                        04-15-00606-CV
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
                                   9/28/2015 4:27:03 PM
                                         KEITH HOTTLE
                                                 CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
04-15-00606-CV   9/28/2015 4:27:03 PM
                   KEITH E. HOTTLE
                         Clerk